SULLIVAN J.
Epitomized Opinion
In going up a steep hill, the drive chain of a truck owned by the Gilman Company broke and the truck immediately descended, colliding with a truck of the Brandt Company. The Federal Insurance Company as insurer of the Brandt Company paid the latter for the damages and secured an assignment of the Brandt Company’s claim against the Gilman Trucking Company. The evidence disclosed that the breaking of the drive chain was due to a struetur-la and latent defect. The jury' returned a verdict for plaintiff and judgment was rendered thereon. The Trucking Company prosecuted error on the ground that there was no proof of negligence on its part. The Court of Appeals in reversing the judgment held:
1. There was no proof of negligence, as the accident was due to a latent defect,
2. The occurring of an accident does not establish prima facie evidence of negligence, nor is the doctrine of res ipso loquitur applicable to a case of this kind.